IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

VALERIE BLANC,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1823

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 15, 2017.

An appeal from the Circuit Court for Leon County.
Martin A. Fitzpatrick, Judge.

Valerie Blanc, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.